DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
2. 	This Notice of Allowance is in response to Applicant’s Amendment filed October 22, 2021. Claims 1-4, 6-14 and 16-20 are currently pending.
			
                                       	Reasons for Allowance 
3. 	The following is an examiner's statement of reasons for allowance:
	Claims 1-4, 6-14 and 16-20 are allowable over the art of record. 
	Particularly, the prior art taken alone or in combination failed to teach or suggest:
	“periodically updating the plurality of customer clusters with a second computing system, wherein periodically updating the plurality of customer clusters comprises using, in response to executing second instructions of a classifier, a second processor of the second computing system for updating the plurality of customer clusters based on purchase history data and demographic data for a plurality of customers, wherein updating the plurality of customer clusters comprises using, in response to executing the second instructions of the classifier, the second processor for solving an Integer Program that accounts for the purchase history data and the demographic data of a 
 	“periodically update the plurality of customer clusters based on purchase history data and demographic data for a plurality of customers; wherein the second computing system is configured to update the plurality of customer clusters by solving an Integer Program that accounts for the purchase history data and the demographic data of a selected cluster; wherein the second computing system is configured to provide the first computing system with the plurality of customer clusters as updated per execution of the second instructions of the classifier by the second processor; and wherein the first computing system is configured to provide the service, per the plurality of customer clusters as updated per execution of the second instructions of the classifier by the second processor, without incurring an overhead associated with processing of the purchase history data and the demographic data per the second instructions of the classifier” as recited in independent 11.
	The above recited limitations provide meaningful limitations that transforms the abstract idea into patent eligible. The claim as a whole effects an improvement to another technology or technical field. These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a practical application.
4.  	The prior art references most closely resembling Applicant’s claimed invention are: 
	- Wang et al (US Application No. 20120116875) discloses a method for classifying users according to different value groups with respect to a number of different advertisers and allowing the advertisers to submit bids for each value group, the advertisers are able to directly target a particular group of potential customers.
	- Barik et al (US Application No. 20020143612) discloses determining combinations of electronic coupons (e-coupons), and providing suggestions or recommendations about those combinations to one or more users. 
	However, the combination of Wang et al and Barik et al, taken individually or in any combination, teach, inter alia, the limitations discussed above with respect to independent claims 1, 9 and 26 above.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

					Conclusion
5.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached 892 form.
	- Wang et al (US Application No. 20120116875) discloses a method for classifying users according to different value groups with respect to a number of different advertisers and allowing the advertisers to submit bids for each value group, the advertisers are able to directly target a particular group of potential customers.
	- Baric et al (US Application No. 20020143612) discloses determining combinations of electronic coupons (e-coupons), and providing suggestions or recommendations about those combinations to one or more users. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Romain Jeanty whose telephone number is (571) 272-6732. The examiner can normally be reached on M-F 9AM to 5:30PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Romain Jeanty/
Primary Examiner, Art Unit 3623
November 2, 2021